In a custody proceeding, (1) the petitioner father appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Suffolk County, dated December 17, 1975, as awarded custody of the parties’ 10-year-old daughter to the child’s mother and (2) the mother cross-appeals from so much of the same judgment as failed to make an award to her for counsel fees and travel expenses. Judgment affirmed insofar as appealed from, without costs or disbursements. After reviewing the testimony at the hearing, it is our opinion that the award of custody to the mother is in the best interests of the child, notwithstanding the fact that the child has been living with her father since June, 1974. We have considered petitioner’s application for counsel fees and travel expenses, and find that the trial court did not abuse its discretion in failing to make an award with respect thereto. Gulotta, P. J., Hartuscello, Latham, Cohalan and Shapiro, JJ., concur.